IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ALPINE EQUIPMENT FUNDING, INC., A          : No. 238 MAL 2019
CALIFORNIA CORPORATION                     :
                                           :
                                           : Petition for Allowance of Appeal from
             v.                            : the Order of the Superior Court
                                           :
                                           :
U.S. SEWER AND DRAIN CAYMAN,               :
LTD., ALSO KNOWN AS U.S. SEWER             :
AND DRAIN CAYMAN, LLC; U.S. SEWER          :
AND DRAIN, INC., A PENNSYLVANIA            :
CORPORATION; JEREMEY R.                    :
BOWMAN, AN INDIVIDUAL; U.S.                :
PIPELINING, LLC, A PENNSYLVANIA            :
LIMITED LIABILITY COMPANY; AND             :
LISA G. BOWMAN, AN INDIVIDUAL              :
                                           :
                                           :
PETITION OF: U.S. PIPELINING, LLC, A       :
PENNSYLVANIA LIMITED LIABILITY             :
COMPANY; AND LISA G. BOWMAN, AN            :
INDIVIDUAL                                 :


                                     ORDER



PER CURIAM

     AND NOW, this 23rd day of September, 2019, the Petition for Allowance of Appeal

is DENIED.